EXHIBIT 10.2

BIOSYN, INC.

1999 STOCK OPTION PLAN

(as amended effective October 7, 2004)

 

Purpose. BIOSYN, INC. (the “Company”) hereby adopts The Biosyn Inc. 1999 Stock
Option Plan (the “Plan”). The Plan is intended to recognize the contributions
made to the Company by key employees, directors, consultants and advisors of the
Company or any Affiliate, to provide such persons with additional incentive to
devote themselves to the future success of the Company or an Affiliate, and to
improve the ability of the Company or an Affiliate to attract, retain, and
motivate individuals upon whom the Company’s sustained growth and financial
success depend, by providing such persons with an opportunity to acquire or
increase their proprietary interest in the Company through receipt of rights to
acquire Shares of the Company’s Common Stock, $.01 par value per Share (the
“Common Stock”).

 

2.             Definitions. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:

 

a.             “Affiliate” means a corporation which is a parent corporation or
a subsidiary corporation with respect to the Company within the meaning of
Section 424(e) or (f) of the Code.

 

b.             “Board of Directors” means the Board of Directors of the Company.

 

c.             “Change of Control” shall have the meaning as set forth in
Section 9 of the Plan.

 

1

--------------------------------------------------------------------------------


 

d.             “Code” means the Internal Revenue Code of 1986, as amended.

 

e.             “Committee” shall have the meaning set forth in Section 3 of the
Plan.

 

f.              “Company” means Biosyn, Inc., a Pennsylvania corporation.

 

g.             “Disability” shall have the meaning set forth in Section 22(e)(3)
of the Code.

 

h.             “Fair Market Value” shall have the meaning set forth in
Subsection 8(b) of the Plan.

 

“ISO” means an Option granted under the Plan which is intended to qualify as an
“incentive stock option” within the meaning of Section 422(b) of the Code.

 

“Non-qualified Stock Option” means an Option granted under the Plan which is not
intended to qualify, or otherwise does not qualify, as an “incentive stock
option” within the meaning of Section 422(b) of the Code.

 

k.             “Option” means either an ISO or a Non-qualified Stock Option
granted under the Plan.

 

1.             “Optionee” means a person to whom an Option has been granted
under the Plan, which Option has not been exercised and has not expired or
terminated.

 

m.            “Option Document” means the document described in Section 8 of the
Plan which sets forth the terms and conditions of each grant of Options.

 

n.             “Option Price” means the price at which Shares may be purchased
upon exercise of an Option, as calculated pursuant to Subsection 8(b) of the
Plan.

 

o.                    “Shares” means the shares of Common Stock of the Company
which are the subject of Options.

 

3.             Administration of the Plan. The Plan shall be administered by the
Board of

 

2

--------------------------------------------------------------------------------


 

Directors o the Company; however, the Board of Directors may designate a
committee composed of two or more of its members to operate and administer the
Plan in its stead. Any such committee designated by the Board of Directors, and
the Board of Directors itself in its administrative capacity with respect to the
Plan, is referred to as the “Committee.”

 

a.             Meetings. The Committee shall hold meetings at such times and
places as it may determine. Acts approved at a meeting by a majority of the
members of the Committee or acts approved in writing by the unanimous consent of
the members of the Committee shall be the valid acts of the Committee.

 

b.             Grants. The Committee shall from time to time at its discretion
direct the Company to grant Options pursuant to the terms of the Plan. The
Committee shall have plenary authority to (i) determine the persons to whom, the
times at which, and the price at which Option shall be granted, (ii) determine
the type of Option to be granted and the number of Shares subject thereto, and
(iii) approve the form and terms and conditions of the Option Documents; all
subject, however, to the express provisions of the Plan. In making such
determination, the Committee may take into account the nature of such Optionee’s
services and responsibilities, the Optionee’s present and potential contribution
to the Company’s success and such other factors as it may deem relevant. The
interpretation and construction by the Committee of any provisions of the Plan
or of any Option granted under it shall be final, binding and conclusive.

 

c.             Exculpation. No member of the Committee shall be personally
liable for monetary damages as such for any action taken or any failure to take
any action in connection with the administration of the Plan or the granting of
Options thereunder unless (i) the member of the Committee has breached or failed
to perform the duties of such member’s office under Subchapter B of Chapter 17
of the Pennsylvania Business Corporation Law of 1988, as

 

3

--------------------------------------------------------------------------------


 

amended, and (ii) the breach or failure to perform constitutes self-dealing,
willful misconduct or recklessness; provided, however, that the provisions of
this Subsection 3(c) shall not apply to the responsibility or liability of a
member of the Committee pursuant to any criminal statute or to the liability of
a member of the Committee for the payment of taxes pursuant to local, state or
federal law.

 

d.             Indemnification. Service on the Committee shall constitute
service as a member of the Board of Directors of the Company. Each member of the
Committee shall be entitled without further act on his part to indemnity from
the Company to the fullest extent provided by applicable law and the Company’s
Articles of Incorporation and/or By-laws in connection with or arising out of
any action, suit or proceeding with respect to the administration of the Plan or
the granting of Options thereunder in which he or she may be involved by reason
of his or her being or having been a member of the Committee, whether or not he
or she continues to be such member of the Committee at the time of the action,
suit or proceeding.

 

4.               Grants under the Plan.  Grants under the Plan may be in the
form of a Non-qualified Stock Option, an ISO or a combination thereof, at the
discretion of the Committee.

 

5.             Eligibility.  All key employees, consultants and advisors of the
Company or any Affiliate, and members of the Board of Directors of the Company
or any Affiliate shall be eligible to receive Options hereunder. The Committee,
in its sole discretion, shall determine whether an individual qualified as a key
employee.

 

6.             Shares Subject to Plan.  The aggregate maximum number of Shares
for which Options may be granted pursuant to the Plan is One Million
(1,000,000), subject to adjustment as provided in Section 10 of the Plan. The
Shares shall be issued from authorized and unissued Common Stock or Common Stock
held in or hereafter acquired for the treasury of the Company. If an Option
terminates or expires without having been fully exercised for any

 

4

--------------------------------------------------------------------------------


 

reason, the Shares for which the Option was not exercised may again be the
subject of one or more Options granted pursuant to the Plan.

 

7              Term of the Plan.  The Plan is effective as of May 21, 1999, the
date on which it was adopted by the Board of Directors, subject to its approval
prior to May 21, 2000 by a majority of the votes cast by stockholders entitled
to vote, or by a method and in a degree that would be treated as adequate under
applicable state law in the case of an action requiring shareholder approval. No
Option may be granted under the Plan after May 21, 2009. If the Plan is not so
approved on or before May 21, 2000, all Options granted under the Plan shall be
null and void.

 

8.             Option Documents and Terms.  Each Option granted under the Plan
shall be a Non-qualified Stock Option unless the Option shall be specifically
designated at the time of grant to be an ISO for Federal income tax purposes. If
any Option designated as an ISO is determined for any reason not to qualify as
an incentive stock option within the meaning of Section 422 of the Code, such
Option shall be treated as a Non-qualified Stock Option for all purposes under
the provisions of the Plan. Options granted pursuant to the Plan shall be
evidenced by the Option Documents in such form as the Committee shall from time
to time approve, which Option Documents shall comply with and be subject to all
of the terms and conditions contained in the Plan and such other terms and
conditions as the Committee shall from time to time require which are not
inconsistent with the terms of the Plan.

 

a.             Number of Option Shares. Each Option Document shall state the
number of Shares to which it pertains. An Optionee may receive more than one
Option, which may include Options which are intended to be ISO’s and Options
which are not intended to be ISO’s, but only on the terms and subject to the
conditions and restrictions of the Plan.

 

b.             Option Price. Each Option Document shall state the Option Price

 

5

--------------------------------------------------------------------------------


 

which, for a Non-qualified Stock Option, may be less than, equal to, or greater
than the Fair Market Value of the Shares on the date the Option is granted and,
for an ISO, shall be at least 100% of the Fair Market Value of the Shares on the
date the Option is granted as determined by the Committee in accordance with
this Subsection 8(b); provided, however, that if an ISO is granted to an
Optionee who then owns, directly or by attribution under Section 424(d) of the
Code, shares possession more than ten percent of the total combined voting power
of all classes of stock of the Company or an Affiliate, then the Option Price
shall be at least 110% of the Fair Market Value of the Shares on the date the
Option is granted. If the Common Stock is traded in a public market, then the
Fair Market Value per share shall be, if the Common Stock is listed on a
national securities exchange or included in the Nasdaq National Market System,
the last reported sale price thereof on the relevant date, or, if the Common
Stock is not so listed or included, the mean between the last reported “bid” and
“asked” prices thereof on the relevant date, as reported on Nasdaq or, if not so
reported, as reported by the National Daily Quotation Bureau, Inc., or as
reported in a customary financial reporting service, as applicable and as the
Committee determines. If the Common Stock is not traded in a public market, then
the Fair Market Value per share shall be as determined in good faith by the
Committee.

 

Exercise. No Option shall be deemed to have been exercised prior to the receipt
by the Company of written notice of such exercise and of payment on the terms
established by the Committee and in the Option Document of the Option Price for
the Shares to be purchased. Each such notice shall specify the number of Shares
to be purchased and shall (unless the Shares are covered by a then current
registration statement or a Notification under Regulation A under the Securities
Act of 1933, as amended (the “Act”)), certain the Optionee’s acknowledgment in
form and substance satisfactory to the Company that (a) such Shares are being
purchased for investment and not for distribution or resale (other than a
distribution or

 

6

--------------------------------------------------------------------------------


 

resale which, in the opinion of counsel satisfactory to the Company, may be made
without violating the registration provisions of the Act), (b) the Optionee has
been advised and understands that (i) the Shares have not been registered under
the Act and are “restricted securities” within the meaning of Rule 144 under the
Act and are subject to restrictions on transfer and (ii) the Company is under no
obligation to register the Shares under the Act or to take any action which
would make available to the Optionee any exemption from such registration, (c)
such Shares may not be transferred without compliance with all applicable
federal and state securities law, and (d) an appropriate legend referring to the
foregoing restrictions on transfer and any other restrictions imposed under the
Option Documents may be endorsed on the certificates. Notwithstanding the
foregoing, if the Company determines that issuance of Shares should be delayed
pending (A) registration under federal or state securities laws, (B) the receipt
of an opinion of counsel satisfactory to the Company that an appropriate
exemption from such registration is available, (C) the listing or inclusion of
the Shares on any securities exchange or an automated quotation system or (D)
the consent or approval of any governmental regulatory body whose consent or
approval is necessary in connection with the issuance of such Shares, the
Company may defer exercise of any Option granted hereunder until any of the
events described in this sentence has occurred.

 

d.             Medium of Payment. An Optionee shall pay for Shares (i) in cash,
(ii) by certified or cashier’s check payable to the order of the Company, or
(iii), by such other mode of payment as the Committee may approve, including
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board. Furthermore, the Committee may provide in an
Option Document that payment may be made in whole or in part in shares of the
Company’s Common Stock held by the Optionee. If payment is made in whole or in
part shares of the Company’s Common Stock, then the Optionee shall

 

7

--------------------------------------------------------------------------------


 

deliver to the Company’s Common Stock, then the Optionee shall deliver to the
Company certificates registered in the name of such Optionee representing the
shares owned by such Optionee, free of all liens, claims and encumbrances of
every kind and having an aggregate Fair Market Value on the date of delivery
that is at least as great as the Option Price of the Shares (or relevant portion
thereof) with respect to which such Option is to be exercised by the payment in
shares of Common Stock, endorsed in blank or accompanied by stock powers duly
endorsed in blank by the Optionee. In the event that certificates for shares of
the Company’s Common Stock delivered to the Company represent a number of shares
in excess of the number of shares required to make payment for the Option Price
of the Shares (or relevant portion thereof) with respect to which such Option is
to be exercised by payment in shares of Common Stock, the stock certificate
issued to the Optionee shall represent (i) the Shares in respect of which
payment is made, (ii) such excess number of shares. Notwithstanding the
foregoing, the Committee may impose from time to time such limitations and
prohibitions on the use of shares of the Common Stock to exercise an Option as
it deems appropriate.

 

e.             Termination of Options.

 

(i)            No Option shall be exercisable after the first to occur of the
following:

 

Expiration of the Option term specified in the Option Document, which shall not
occur after (1) ten years from the date of grant, or (2) five years from the
date of grant of an ISO if the Optionee on the date of grant owns, directly or
by attribution under Section 424(d) of the Code, shares possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of an Affiliate;

 

Expiration of three months from the date the Optionee’s employment or service
with the Company or its Affiliates terminates for any reason

 

8

--------------------------------------------------------------------------------


 

other than Disability or death or as otherwise specified in Subsection
8(e)(i)(D) or 8(e)(i)(E) below;

 

Expiration of one year from the date such employment or service with the Company
or its Affiliates terminates due to the Optionee’s Disability or death;

 

A finding by the Committee, after full consideration of the facts presented on
behalf of both the Company and the Optionee, that the Optionee has breached his
employment or service contract with the Company or an Affiliate, including,

 

without limitation, fraud, embezzlement, theft, commission of a felony or proven
dishonesty in the course of his employment or service, or has disclosed trade
secrets or confidential information of the Company or an Affiliate. In such
event, in addition to immediate termination of the Option, the Optionee shall
automatically forfeit all Shares for which the Company has not yet delivered the
share certificates upon refund by the Company of the Option Price.
Notwithstanding anything herein to the contrary, the Company may withhold
delivery of share certificates pending the resolution of any inquiry that could
lead to a finding resulting in forfeiture.

 

The date, if any, set by the Board of Directors as an accelerated expiration
date in the event of the liquidation or dissolution of the Company.

 

The occurrence of such other event as may, at the discretion of the Committee,
be established as an early termination date for an Option granted under the
Plan.

 

(ii)           Notwithstanding the foregoing, the Committee may extend the
period during which all or any portion of an Option may be exercised to a date
no later than the option term specified in the Option Document pursuant to
Subsection 8(e)(i)(A), provided that any change pursuant to this Subsection
8(e)(ii) which would cause an ISO to become a non-

 

9

--------------------------------------------------------------------------------


 

qualified Stock Option may be made only with the consent of the Optionee.

 

f.              Transfers. No Option granted under the Plan may be transferred,
except by will or by the laws of descent and distribution. During the lifetime
of the person to whom an Option is granted, such Option may be exercised only by
him.

 

g.                   Limitation on ISO Grants. In no event shall the aggregate
fair market value of the shares of Commons Stock (determined at the time the ISO
is granted) with respect to which incentive stock options under all incentive
stock option plans of the Company or its Affiliates are exercisable for the
first time by the Optionee during any calendar year exceed $100,000.

 

h.             Other Provisions. Subject to the provisions of the Plan, the
Option Documents shall contain such other provisions including, without
limitation, provisions authorizing the Committee to accelerate the
exercisability of all or any portion of an Option granted pursuant to the Plan,
additional restrictions upon the exercise of the Option or additional
limitations upon the term of the Option, as the Committee shall deem advisable.

 

i.              Amendment. Subject to the provisions of the Plan, the Committee
shall have the right to amend Option Documents issued to an Optionee, subject to
the Optionee’s consent if such amendment is not favorable to the Optionee,
except that the consent of the Optionee shall not be required for any amendment
made pursuant to Subsection 9 (e)(i) (E) or Section 9 of the Plan, as
applicable.

 

9.               Change of Control.  In the event of a Change of Control, the
Committee may take whatever action it deems necessary or desirable with respect
to the Options outstanding, including, without limitation, (i) accelerating the
expiration or termination date in the respective Option documents to a date no
earlier than thirty (30) days after notice of such acceleration is given to the
Optionees, and/or (ii) substituting for any outstanding unexercised

 

10

--------------------------------------------------------------------------------


 

Options new options which shall provide that, subject to such terms and
conditions as the Committee may deem appropriate, the Optionee shall be entitled
upon the exercise of such new options to receive such securities of the
surviving or resulting corporation (or the corporate parent of such corporation
that owns at least fifty percent (50 %) of the voting common stock of the
surviving or resulting corporation) as the board of directors of such
corporation (or such corporate parent, as applicable) shall determine to be
equivalent, as nearly as practicable, to the nearest whole number and class of
Shares to which Optionee would have been entitled under the terms of the
agreement governing the reorganization, merger, consolidation, acquisition of
all of the interests or liquidation as if, immediately prior to such event, the
Optionee had been the holder of record of the number of Shares which were then
subject to such Option.  In addition to the foregoing, in the event of a Change
of Control or in the event that the shareholders of the Company (or the Board of
Directors, if shareholder action is not required) and the shareholders of the
other constituent corporation (or its board of directors if shareholder action
is not required) have approved a definitive share exchange agreement which
contemplates a Change of Control, Options granted pursuant to the Plan shall
become immediately exercisable in full.

 

A “Change of Control” shall be deemed to have occurred upon the earliest to
occur of the following events: (i) the date the shareholders of the Company (or
the Board of Directors, if shareholder action is not required) approve a plan or
other arrangement pursuant to which the Company will be dissolved or liquidated,
or (ii) the date the shareholders of the Company (or the Board of Directors, if
shareholder action is not required) approve a definitive agreement to sell or
otherwise dispose of substantially all of the assets of the Company, or (iii)
the date the shareholders of the Company (or the Board of Directors, if
shareholder action is not required) and the shareholders of the other
constituent corporation (or its board of directors if

 

11

--------------------------------------------------------------------------------


 

shareholder action is not required) have approved a definitive agreement to
merge or consolidate the Company with or into such other corporation, other
than, in either case, a merger or consolidation of the Company in which holders
of shares of the Company’s Common Stock immediately prior to the merger or
consolidation will have at least a majority of the ownership of common stock of
the surviving corporation (and, if one class of common stock is not the only
class of voting securities entitled to vote on the election of directors of the
surviving corporation, a majority of the voting power of the surviving
corporation’s voting securities) immediately after the merger or consolidation,
which common stock (and, if applicable, voting securities) is to be held in the
same proportion as such holders’ ownership of Common Stock of the Company
immediately before the merger or consolidation, or (iv) the date any entity,
person or group, within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended, other than the Company or any
of its subsidiaries, any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or Anne-Marie Corner,
Daniel Malamud and Alex Adler, in the aggregate, (directly or indirectly, either
individually or together with any member of their immediate family or a trust
for the benefit of them or any member of their immediate family) shall no longer
be the beneficial owner of, or have obtained voting control over, at least
fifteen percent (15%) of the outstanding shares of the Company’s Common Stock.

 

10.           Adjustments on Changes in Capitalization. The aggregate number of
Shares and class of Shares as to which Options may be granted hereunder, the
number and class or classes of Shares covered by each outstanding Option and the
Option Price thereof shall be appropriately adjusted in the event of a stock
dividend, stock split, recapitalization or other change in the number or class
of issued and outstanding equity securities of the Company resulting from a
subdivision or consolidation of the Common Stock and/or, if appropriate, other

 

12

--------------------------------------------------------------------------------


 

outstanding equity securities or a recapitalization or other capital adjustment
(not including the issuance of Common Stock on the conversion of other
securities of the Company which are convertible into Common Stock) affecting the
Common Stock which is effected without receipt of consideration by the Company.
The Committee shall have authority to determine the adjustments to be made under
this Section, and any such determination by the Committee shall be final,
binding and conclusive.

 

11.           Amendment of the Plan. The Board of Directors of the Company may
amend the Plan from time to time in such manner as it may deem advisable.
Nevertheless, the Board of Directors of the Company may not change the class of
individuals eligible to receive an ISO or increase the maximum number of shares
as to which Options may be granted without obtaining approval, within twelve
months before or after such action, by vote of a majority of the votes cast at a
duly called meeting of the shareholders at which a quorum representing a
majority

 

of all outstanding voting stock of the Company is, either in person or by proxy,
present and voting on the matter, or by a method and in a degree that would be
treated as adequate under applicable state law in the case of an action
requiring shareholder approval. No amendment to the Plan shall adversely affect
any outstanding Option, however, without the consent of the Optionee.

 

12.           No Commitment to Retain. The grant of an Option pursuant to the
Plan shall not be construed to imply or to constitute evidence of any agreement,
express or implied, on the part of the Company or any Affiliate to retain the
Optionee in the employ of the Company or an Affiliate or as a member of the
Company’s Board of Directors or in any other capacity.

 

13.           Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer Shares in connection with the exercise of an Option, the
Company shall have the right to (a) require the recipient to remit or otherwise
make available to the Company an

 

13

--------------------------------------------------------------------------------


 

amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Shares or (b) take whatever other action it deems
necessary to protect its interests with respect to tax liabilities. The
Company’s obligation to make any delivery or transfer of Shares shall be
conditioned on the Optionee’s compliance, to the Company’s satisfaction, with
any withholding requirement.

 

14

--------------------------------------------------------------------------------

 